Sharp, J.
These same plaintiffs instituted an action against the Clinton Piner faction, T. 0. Terry (“purported pastor” of Davis Church), and Davis Free Will Baptist Church, Inc. on April 22, 1964, and this same controversy was before the Court at the Spring Term 1965. At that time we reversed a judgment overruling the *77individual defendants’ demurrer which was grounded upon an asserted misjoinder of parties and causes of action. Conference v. Piner, 264 N.C. 67, 140 S.E. 2d 721. That action was then dismissed, and plaintiffs instituted this one on April 9, 1965, against the individuals composing the Piner faction. The single material difference between the complaint in the first action and the complaint (as amended) in the second suit is that, in the former, plaintiffs sought to restrain defendant T. 0. Terry from occupying the pulpit of Davis Church and from holding himself out as a minister in good standing with the Original Free Will Baptists of North Carolina. In this action, T. 0. Terry is sued only as a member of the Piner faction. He is not, as defendants contend, “one of two groups” of defendants. Plaintiffs have stated no cause of action against him individually, and they seek no relief against him which does not similarly affect every other member of the Clinton Piner faction. The opinion in the former case does not, therefore, control the decision here. Notwithstanding, defendants still insist that this action should be dismissed for.a misjoinder of parties and causes, Teague v. Oil Co., 232 N.C. 65, 59 S.E. 2d 2; Teague v. Oil Co., 232 N.C. 469, 61 S.E. 2d 345, for that two different plaintiffs, Conference and the Paul faction, have asserted two separate and distinct causes of action in which they seek different relief against defendants: Conference asks for a declaration of its authority over defendants in matters of faith, doctrines, and religious discipline; the Paul faction demands possession from defendants of the real property and other tangible assets of Davis Church.
In this action, it is clear that two different plaintiffs have attempted to assert separate and distinct causes of action against the same defendants, yet one of them, Conference, has not succeeded in stating any cause of action whatever. Civil courts have no jurisdiction over, and no concern with, purely ecclesiastical questions and controversies.
“ 'An ecclesiastical matter is one which concerns doctrine, creed, or form of worship of the church, or the adoption and enforcement within a religious association of needful laws and regulations for the government of membership, and the power of excluding from such associations those deemed unworthy of membership by the .legally constituted authorities of the church; and all such matters are within the province of church courts and their decisions will be respected by civil tribunals.’ 76 C.J.S., Religious Societies, § 85, p. 872. . . .” Conference v. Miles, 259 N.C. 1, 10-11, 129 S.E. 2d 600, 606.
*78Freedom of religion means not only that civil authorities may not intervene in the affairs of the church; it also prevents the church from exercising its authority through the State. See Note, 30 N. Y. U. L. Rev. 1102, 1104 (1955). Courts, therefore, will not interfere with factional differences over dogmas, doctrines, and customs in a religious society unless property rights are affected by the dispute. This is true “whether a religious society is independent in government or is merely a part of a general ecclesiastical body. . . .” 45 Am. Jur., Religious Societies § 44 (1943). Accord, Conference v. Miles, supra; Conference v. Creech, 256 N.C. 128, 123 S.E. 2d 619; Reid v. Johnston, 241 N.C. 201, 85 S.E. 2d 114; 76 C.J.S., Religious Societies § 86 (1952). When property rights are at stake, and the factions — disregarding the injunction contained in I Corinthians 6:1, 7, 8 —“go to law,” the court will adjudicate conflicting claims to church property just as it would to any other property. 45 Am. Jur., Religious Societies § 59 (1943).
In the Statement of Faith and Discipline, it is provided, at page 45, that the board of trustees of each local church “shall hold title to all property, maintain all legal rights to said property, convey said property in the discretion of a four-fifths majority” after notice to the regular quarterly conference of the church and to the public. Thus, Conference has no rights — and has alleged none — in the real or personal property of Davis Church. Whether or not Davis Church is a member of the Conference and subject to its rules and discipline is clearly an ecclesiastical matter. Conference has, therefore, no justiciable controversy with defendants. See Conference v. Allen, 156 N.C. 524, 525-26, 72 S.E. 617, 618. It follows that, since no cause of action is stated on behalf of plaintiff Conference, there is no misjoinder of parties or causes of action. Wetherington v. Motor Co., 240 N.C. 90, 81 S.E. 2d 267. See Shaw v. Barnard, 229 N.C. 713, 51 S.E. 2d 295; 1 McIntosh, N.C. Practice & Procedure § 1188 (Supp. 1964).
The subject-matter of this action is the physical property of Davis Church. “ ‘The title to the church property of a divided congregation is in that part of it (whether a minority or a majority) which is acting in harmony with its own law; and the ecclesiastical laws, usages, and principles which were accepted among them before the dispute began are the standards for determining which party is right.’ ” Dix v. Pruitt, 194 N.C. 64, 70, 138 S.E. 412, 415. Accord, Conference v. Miles, supra; Reid v. Johnston, supra. See Note, 34 N.C.L. Rev. 337 (1956); Dusenberg, Jurisdiction of Civil Courts over Religious Issues, 20 Ohio St. L.J. 508 (1959). In a controversy over church property, the courts will inquire into ecclesiastical or *79doctrinal questions to the extent necessary to determine the property rights of the parties. The ultimate question here, as it was in the Creech and Miles cases, supra (which involved an apparently identical controversy among the Original Free Will Baptists of North Carolina in the Western Conference), is whether the Paul faction or the Piner faction is the true congregation of Davis Church. The complaint should, therefore, be reformed to comply with the requirements of G.S. 1-122 to the end that the parties may concentrate on the issue and get on with the trial.
The judgment overruling the demurrer is
Affirmed.
Moore, J., not sitting.
Lake, J., took no part in the consideration or decision of this case.